[DO NOT PUBLISH]


            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                     ________________________                  FILED
                                                      U.S. COURT OF APPEALS
                            No. 09-15004                ELEVENTH CIRCUIT
                                                            JULY 20, 2010
                        Non-Argument Calendar
                                                             JOHN LEY
                      ________________________
                                                              CLERK

                 D. C. Docket No. 08-01365-CV-4-RBP

BARBARA A. HORNE,

                                                          Plaintiff-Appellant,

                                 versus

NATIONWIDE PROPERTY & CASUALTY
INSURANCE COMPANY,

                                                         Defendant-Appellee.


                      ________________________

               Appeal from the United States District Court
                 for the Northern District of Alabama
                      ________________________
                             (July 20, 2010)

Before TJOFLAT, BIRCH and ANDERSON, Circuit Judges.

PER CURIAM:
      This appeal is from the district court’s judgment entered pursuant to the

jury’s verdict and from the district court’s denial of appellant’s post-judgment

motion to alter, amend, or vacate the judgment. We have carefully considered the

grounds for reversal appellant raises in her brief and conclude that they lack merit.

      AFFIRMED.




                                          2